Montana, J. This cause comes on the joint stipulation of facts and attachments submitted by the parties. The stipulation of facts is that the Claimant, James C. Pygott, Sr., suffered an injury on October 16, 1981, at a parking lot located at 3122 North Water Street, in the City of Decatur, County of Macon, State of Illinois. That said parking lot was next to the State of Illinois’ Department of Public Aid office in Decatur, Illinois, and was owned or leased by the State of Illinois; and further, there was a storm sewer located below said parking lot with access to the sewer provided by manholes with manhole covers which were maintained and repaired by the State of Illinois. On the day in question, the Claimant, being lawfully on said parking lot, stepped onto a manhole cover located on said lot; and because of the manhole cover’s state of ill repair, fell through it with one of his legs, causing him bodily injury. The cover of the manhole referred to above was at said time and place in a damaged or defective state in that one of the metal rods of the grating was missing, thus allowing said accident to happen. The Respondent, State of Illinois, did not have a maintenance or inspection program for this grate. Because of this accident, the Claimant suffered injuries on various parts of his body; specifically, his lower back, his cervical spine, his head and his left knee; and continues at this time to have lower back pain with radiation to both hips, superimposed over a pre-existing, but asymptomatic, condition known as spondylolisthesis, headaches and accompanying upper back pain and left knee pain on occasion, all of which impair his ability to work and carry on usual activities. Claimant has incurred medical bills amounting to roughly $1100.00 because of this accident and may incur future medical bills for treatment of the above described injuries. Based on the facts, the parties have agreed to settle the above captioned matter for the sum of two. thousand five hundred dollars ($2500.00) and respectfully ask that this Court approve this settlement agreement. While this Court is not required to accept such settlements, the Court has no desire to impose a controversy where none appears to exist. The stipulation submitted by the parties appears to have been entered into freely and fairly, and its contents appear to be reasonable. It is hereby ordered, that the Claimant be awarded $2500.00 in full and final satisfaction of this claim and all other claims arising from this incident.